Distinguished President of the United Nations General Assembly,
Distinguished Secretary-General of the United Nations,
Esteemed Excellencies,
Ladies and Gentlemen,
I am honored to have the opportunity, for the first time, to address, on behalf of the Republic of North Macedonia, this global forum, which this year, due to the circumstances in which we meet, is unique — for the first time, and I sincerely hope for the last, without our personal presence, at the headquarters of our organization.
This 2020 is undoubtedly one of the most difficult years that humanity is living in recent history. In just a few months, the pandemic, in addition to taking nearly one million lives, has left far-reaching consequences in almost every area of our lives, which will take years to fully recover. COVID-19 caused tectonic changes in the order we know, but also provided us with a realistic insight into the national capacities of public health for dealing with crises of planetary dimensions.
Ladies and Gentlemen,
COVID-19 is just another in the whole spectrum of crises we face as humanity and none of them is fully isolated from the others. The health crisis is both economic and social because it causes poverty, and poverty is fertile ground for extremism and conflict. Conflicts threaten human rights and freedoms and cause humanitarian catastrophes and waves of refugees. This vortex of crises and threats generates fear, uncertainty and mistrust and polarizes the relations between states, but also within states, and finally undermines multilateralism, which today is more needed than ever.
2020 should be a turning point for all of us. Today, instead of the existing static order created after the Second World War, we need a functional and dynamic system of shared rules and principles that we believe in, adapted to the new times. We need a new model of active, inclusive multilateralism, recognizable by solidarity between nations and humanity among people. In this context, one of the great tasks of the United Nations is to help us keep our focus and keep our collective consciousness and conscience for the global good awake.
When it comes to our shared goals, let me recall the words of the former Secretary-General Dag Hammarskjold, who said that the purposes of the Charter “are expressions of universally shared ideals which cannot fail us, though we, alas, often fail them”. In other words, our organization can be as effective as its Member States allow.
Therefore, in order to overcome this period, we need solidarity between the states, which shall not be reflected only in the field of health. We must also be in solidarity with the future that we need to build together.
Esteemed Excellencies,
The tragedy caused by COVID-19 should not be used to raise geopolitical tensions and strengthen the geopolitical rivalry among the great powers. Science must stay aside from the logic of profit, but also from the destructive effects of propaganda and misinformation. Policies focused on quick results always have a short-term effect. If we treat crises in isolation from each other, we will only alleviate the symptoms without curing humanity. An integral approach is therefore necessary. The pandemic is also an opportunity to restructure economies, technologies and lifestyles, in accordance with the principles of sustainable development. We will not eradicate poverty only with short-term financial assistance to the poorest, but through systematic adaptation of those people to have a dignified life and equal opportunities to work, earn money, start families. If we do the opposite, the gap between rich and poor will widen and inequality will still be passed down from one generation to the next.
We see that a new generation of inequalities related to education, technology and climate change is already approaching, which will surely result in new, huge divisions within the societies. We already see that in young people. While some, disappointed by the lack of prospects, leave their countries, others flee to instant gratification and superficial values.
Member States must continue to strive for universal education for all, because education is the most powerful guarantor of human rights and freedoms.
The 25th anniversary of the World Conference on Women reminds us that it is necessary to continue our efforts to reduce inequality between men and women, which is still a reality in many parts of the world. Moreover, we need to continuously strengthen tolerance for different lifestyles and protect these groups from the widespread violence against them.
Our economic and technical-technological development must become climate neutral. In doing so, we need to focus on developing and supporting innovative environmental approaches and sustainable development strategies. Unfortunately, in order to repair the economic damage caused by the pandemic, many governments and companies are already making compromises at the expense of the environmental and climate agenda. By doing so, they only protect the unsustainable economic model of development based on fossil fuels and the use of underpaid labor.
If we hope that new technologies can continue to build on our old habits, we will only worsen the situation. We must learn, acquire new, sustainable habits that will be adequate to the new technologies.
It is clear to all of us that the time for action is very short. We have only 10 years left to implement the ambitious Agenda 2030. Even before the pandemic, we had difficulties in implementing some of its key goals. Now, for their implementation, we must simultaneously mitigate the economic and social consequences of the pandemic that is still present. To win this race against time, instead of half-effective measures that only delay the consequences, we need bold and long-term solutions that will surely outlive the governments that have passed them.
Dear Friends,
The promotion of peace and the prevention of conflicts, in accordance with the Charter of the United Nations and the principles of international law, have no alternative. Terrorism and violent extremism threaten us all. The Republic of North Macedonia joins the Secretary General’s call for a global truce and full respect for international humanitarian law in these extraordinary circumstances. My country, within its capabilities, is an active participant in UN peacekeeping missions, but also within regional organizations such as the OSCE, the European Union and the missions of the North Atlantic Alliance. In this context, we support the efforts for a new nuclear arms control treaty and believe that the efforts of our strategic partners to include new nuclear forces therein is an important contribution to greater efficiency in preventing a new race for armament.
As a small country in South-East Europe, we have brought additional stability to the region by resolving, through the mediation of the UN, the complex dispute with our neighbor Greece. Now we are implementing in good faith the agreed, which will benefit both our countries and the region as a whole. At the same time, we are ready to resolve all open issues through dialogue of equal subjects, seen in the Good Neighborliness and Cooperation Treaty with our neighbor, the Republic of Bulgaria, which serves as a significant example thereof.
Unfortunately, our region still faces unresolved political and historical disputes that have the potential to take us back to the 1990s. The solution to these problems lies only in overcoming historical myths, the way out is certainly not in the ideologies of the 19th century for ethnic and religious domination.
In this context, it is of utmost importance that investments are not reduced to investing only in economies. Democracy, which after the end of the Cold War we were convinced had no real alternative, is today under fierce attack on populist and authoritarian tendencies. If we want to maintain the moral superiority of democracy over other models of political governance, we must invest in it, especially among the young generations. In this sense, one of the fundamental challenges before us is to invest in the education about democratic values in order to suppress the awakened radical ideologies, such as neo-fascism, ultra-nationalism and racism. It is a task for the states and formal education, but, not less for the system of non-formal education, as well as for the civil society.
To be successful, this battle is fought on multiple fronts simultaneously. Every country, every nation and every organization can contribute. But preconditions for achieving the goal are effective international cooperation and global solidarity, for which we need the United Nations, reformed and adapted to the new reality.
With all its shortcomings, this organization remains the only truly global, neutral and legitimate platform for cooperation. Regarding the need for its thorough reform, the challenges we all face can only be solved with more, not less multilateralism, which, in addition to governments and states, will include the private sector, international governmental and non-governmental organizations, academia and associations of young people, women and the marginalized, who rightly seek truth, justice and equality.
In the spirit of multilateralism, the Republic of North Macedonia will continue to fulfill its international obligations and support the work of the United Nations and
its specialized agencies in creating and implementing public policies on issues of global importance.
On our decisions today, at the peak of the pandemic, depends how our world will look like after the pandemic. This is a rare opportunity, supporting the world organization and supporting each other, to take steps towards creating a more peaceful and just world in which faith in humanism, freedom, solidarity and respect for human dignity will be restored. It is clear that only by investing in the United Nations will we be able to build a better world for both present and future generations.
Thank you for your attention.